Citation Nr: 0720791	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  05-35 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for endocrine cancer 
secondary to exposure to radiation in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1984 to 
February 1988.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 decision rendered by the Wichita, 
Kansas Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for endocrine 
cancer secondary to exposure to radiation in service.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in March 2006.  A transcript 
of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letters from the 
RO dated in November 2003, November 2005, and March 2006.  
Those letters notified the veteran of VA's responsibilities 
in obtaining information to assist the veteran in completing 
his claim, identified the veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
requested that the veteran send in evidence in his possession 
that would support his claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson, 20 Vet. App. 537 (2006)).

The veteran claims his endocrine cancer was caused by 
exposure to radiation during military service as a result of 
his being stationed in Germany at the time of the Chernobyl 
nuclear accident.  In the past, he has averred that during 
service, he was a member of a chemical warfare unit often 
involved in training exercises requiring full protective gear 
and possible exposure to radiation.  Service personnel 
records reveal that he was a nbc decontamination specialist 
(54E10) with the 95th Chemical Company.  Neither the 
veteran's service personnel records nor his service medical 
records contain DD Form 1141, "Record of Occupational 
Exposure to Ionizing Radiation".  

Post service, the veteran was employed at the Cooper Nuclear 
Station.  Documents from that facility indicate that the 
veteran may have been exposed to ionizing radiation during 
his employment at that facility.

On his informal claim form, dated in October 2003, the 
veteran's representative indicated that the veteran was in 
receipt of Social Security disability benefits for his 
endocrine cancer.  VA outpatient treatment records in the 
file include similar statements made to VA medical personnel.  
Currently, the records associated with the veteran's SSA 
claim are not included in the claims file.  The United States 
Court of Appeals for Veterans Claims held in Murincsak v. 
Derwinski, 2 Vet.App. 362 (1992), that VA's duty to assist 
includes requesting both the SSA decision granting or denying 
benefits and any supporting medical records.  Although VA is 
not obligated to follow a determination made by SSA, these 
records may be relevant to the issues at hand.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).

2.  The AMC/RO should contact the veteran 
and obtain information regarding any 
post-service exposure to ionizing 
radiation.  Of particular interest is 
employment information concerning 
termination of employment at the Cooper 
Nuclear Power Plant.  After the veteran 
has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The AMC/RO should attempt to obtain 
the veteran's DD Form 1141, "Record of 
Occupational Exposure to Ionizing 
Radiation" for association with the 
claims folder.  All efforts to procure 
said record are to be documented in the 
claims folder.  

4.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

5.  The veteran should be afforded a VA 
medical examination to determine whether 
any known exposure to ionizing radiation 
is related to his occupation in service; 
his possible exposure to the fallout from 
the April 26, 1986 Chernobyl accident; or 
his post-service employment in a nuclear 
power plant.  The examination is to be 
performed by a physician specializing in 
radiation and/or oncology.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  Based on a 
review of the record, and an examination 
of the veteran, the physician is 
requested to render an opinion indicating 
whether it is as least as likely as not 
that any documented exposure to ionizing 
radiation in service resulted in the 
development of endocrine cancer.  
Adequate reasons and bases are to be 
provided for any opinion rendered.  

6.  When the above development has been 
completed, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the appellant and his 
representative the requisite opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



